Online Terms of Service Agreements with Open-Ended
Indemnification Clauses Under the Anti-Deficiency Act
Traditional principles of contract law govern the standard for consent to an online terms
of service agreement, and, as a result, consent to such an agreement turns on whether
the web user had reasonable notice of and manifested assent to the online agreement.
A government employee with actual authority to contract on behalf of the United States
violates the Anti-Deficiency Act by entering into an unrestricted, open-ended indemnification agreement on behalf of the government.
A government employee who lacks authority to contract on behalf of the United States
does not violate the Anti-Deficiency Act by consenting to an agreement, including an
agreement containing an unrestricted, open-ended indemnification clause, because no
binding obligation on the government was incurred.
March 27, 2012

MEMORANDUM OPINION FOR THE
ASSISTANT GENERAL COUNSEL FOR ADMINISTRATION
DEPARTMENT OF COMMERCE
You have asked whether a Department of Commerce (“Department”)
employee violates the Anti-Deficiency Act (“ADA”) when he consents on
behalf of the government to terms of service (“TOS”) that include an
unrestricted, open-ended indemnification clause in the course of registering for an account with a social media application on the Internet. 1
We first address the preliminary question whether the standard for consent to an online TOS agreement is different from the standard for consent
in traditional contract law. We conclude that traditional principles of
contract law govern this question and that, as a result, consent to an online
TOS agreement turns on whether the web user had reasonable notice of
and manifested assent to the online agreement.

1 See Letter for Caroline D. Krass, Principal Deputy Assistant Attorney General, Office
of Legal Counsel, from Barbara S. Fredericks, Assistant General Counsel for Administration, Department of Commerce (June 2, 2011) (“Commerce Letter”). We also received the
views of the General Services Administration (“GSA”). See Letter for Caroline D. Krass,
Principal Deputy Assistant Attorney General, Office of Legal Counsel, from Kris E.
Durmer, General Counsel, General Services Administration (July 8, 2011) (“GSA Letter”).

112

Online Terms of Service Agreements with Open-Ended Indemnification Clauses

We next consider whether entry into an unrestricted, open-ended indemnification agreement violates the ADA. We conclude that the answer
to this question is different for employees with actual authority to contract
on behalf of the United States and those without such authority. Although
an unrestricted, open-ended indemnification clause is not enforceable
against the United States in either circumstance, see, e.g., Hercules, Inc.
v. United States, 516 U.S. 417, 427 & n.10 (1996), an employee with
actual authority to contract on behalf of the government violates the ADA
by entering into such an obligation. In contrast, a government employee
who lacks authority to contract on behalf of the United States cannot enter
into an agreement that creates binding obligations for the United States.
Thus, we conclude that an employee without any contracting authority
does not violate the ADA by consenting to an agreement, including an
agreement containing an unrestricted, open-ended indemnification clause,
because no obligation was ever incurred.
I.
You have described to us two situations in which Department employees have consented to social media TOS agreements that include
indemnification clauses. In the first situation, an agency within the
Department sought to establish a database of images available to employees to use in their print and online materials. In setting up the database, an employee downloaded images for free from at least three websites: MorgueFile.com, Dreamstime.com, and Stock.xchng. To
download images from these websites, a user must first register for an
account by agreeing to the website’s TOS, which is done by checking a
box that reads: “I have read and agree to the Terms of Use.” The TOS
agreement for each of these websites incorporates an indemnification
clause. Commerce Letter at 1–2. 2 Thus, by registering for accounts with
2

The indemnification clause for MorgueFile.com, for example, provides:
You agree to indemnify and hold harmless morguefile.com, its contractors, and its licensors, and their respective directors, officers, employees and agents from and
against any and all losses, damages, claims and expenses, including attorneys’ fees,
arising out of your use of the Website, including but not limited to any such losses,
damages, claims and expenses arising out of your violation of the Agreement.

Commerce Letter at 2 n.4.

113

36 Op. O.L.C. 112 (2012)

these three websites, the employee consented to TOS agreements that
contained indemnification clauses. Id. at 2. According to the Department, the employee is not a contracting officer, does not maintain a
purchase card, and has not been delegated proper authority to register to
use social media applications. Id. at 3.
In the second situation, an employee with a different agency within the
Department registered for an account with watershed.ustream.tv, a selfserve platform for live, interactive video. Watershed does not offer a free
account; the user must pay for a subscription or select a pay-as-you-go
option. Watershed also requires that the user consent to a TOS agreement
that includes an indemnification clause. The Department discovered that
the agency had established an account with watershed.ustream.tv and that
one of its offices had been subscribing to that account for the past two
years and was billed quarterly through its purchase card. In this case, the
employee consenting to the TOS agreement was a purchase card holder
and thus, by regulation, was a contracting officer or other authorized
individual designated by the agency to contract on its behalf. Id. at 2, 4. 3
You have asked whether the ADA is violated whenever a government
employee, in establishing a social media account, consents to a TOS
agreement containing an indemnification clause and what practical consequences flow from such unauthorized agreements. You also have asked
whether a passive TOS agreement—one in which (unlike the situations
described above) a user agrees to the TOS of an online application simply by using the application—can bind the government. While we decline
to address whether particular past actions violated the ADA, we will use
the basic features of these scenarios to provide general guidance in response to your questions.
II.
The Anti-Deficiency Act provides in relevant part:
(a)(1) An officer or employee of the United States Government or
of the District of Columbia government may not—

3 We assume, for purposes of discussion, that all of the indemnification clauses at issue
are similar to that quoted above for MorgueFile.com.

114

Online Terms of Service Agreements with Open-Ended Indemnification Clauses

(A) make or authorize an expenditure or obligation exceeding
an amount available in an appropriation or fund for the expenditure or obligation; [or]
(B) involve either government in a contract or obligation for the
payment of money before an appropriation is made unless authorized by law[.]
31 U.S.C. § 1341(a)(1) (2006). 4 Violations of section 1341(a) must be
reported immediately to the President and Congress, with a copy of each
report going to the Comptroller General. Id. § 1351. Officers or employees violating this section are subject to administrative discipline, and
knowing and willful violators may face criminal penalties. Id. §§ 1349,
1350.
As recognized by the courts and this Office, the Comptroller General
has long taken the position that the ADA is violated by any indemnification agreement that, without statutory authorization, imposes on the
United States an open-ended, potentially unrestricted liability. In such
circumstances, there can never be certainty that sufficient funds have been
appropriated to cover the liability. For example, in Hercules, 516 U.S.
417, the Supreme Court refused to find an implied-in-fact indemnity
agreement. It explained that “the Comptroller General has repeatedly
ruled that Government procurement agencies may not enter into . . . openended indemnity for third-party liability” because such agreements are
barred by the ADA. Id. at 427; see also Cal.-Pac. Utils. Co. v. United
States, 194 Ct. Cl. 703, 715 (1971) (“The United States Supreme Court,
the Court of Claims, and the Comptroller General have consistently held
that absent an express provision in an appropriation for reimbursement
adequate to make such payment, [the ADA] proscribes indemnification on
the grounds that it would constitute the obligation of funds not yet appropriated.”); Indemnification Agreements and the Anti-Deficiency Act, 8 Op.
O.L.C. 94, 96 (1984) (“Indemnification Agreements”) (recognizing the
Comptroller General’s long series of opinions holding that “the AntiDeficiency Act is transgressed by any indemnity provision that subjects
In addition, the Adequacy of Appropriations Act, 41 U.S.C. § 11 (2006), prohibits
any contractual arrangement of the government “unless the same is authorized by law or
is under an appropriation adequate to its fulfillment.” We refer to both statutes collectively as the Anti-Deficiency Act or ADA.
4

115

36 Op. O.L.C. 112 (2012)

the United States to an indefinite, indeterminate, or potentially unlimited
liability”); e.g., Federal Aviation Administration Negotiations with Pacific Gas and Electric Company, B-260063, 1995 WL 390069, at *5 (Comp.
Gen. June 30, 1995); Assumption by Government of Contractor Liability
to Third Persons—Reconsideration, 62 Comp. Gen. 361, 363–66 (1983);
To the Administrator, General Services Administration, 35 Comp. Gen.
85, 87 (1955); To the Secretary of the Interior, 16 Comp. Gen. 803, 804
(1937); To the Secretary of War, 7 Comp. Gen. 507, 507–08 (1928). 5
Not every indemnification agreement violates the ADA, 6 but the kind
of open-ended, uncapped indemnification clause at issue in many social
media TOS agreements would run afoul of the statute. Although the
online context does not alter the invalidity of such an indemnification
clause, TOS agreements in this relatively new and growing area present
some distinct legal issues, both because of the absence of traditional paper
contracts and because of the ease with which government employees who
are not authorized contracting officers can enter into agreements that
purport to bind the United States.
See also 2 Gov’t Accountability Office, Principles of Federal Appropriations Law
6-59 to 6-60 (3d ed. 2006) (“Federal Appropriations Law”) (“[A]bsent express statutory
authority, the government may not enter into an agreement to indemnify where the
amount of the government’s liability is indefinite, indeterminate, or potentially unlimited. Such an agreement would violate both the Antideficiency Act . . . and the Adequacy
of Appropriations Act . . . , since it can never be said that sufficient funds have been
appropriated to cover the government’s indemnification exposure.”); Office of Management and Budget, Circular No. A-11, § 145, at 3 (2010) (“If you . . . [s]ign a contract
that obligates the Government to indemnify parties against losses (‘open-ended indemnification’ clause) . . . , [t]hen, you must report a violation of . . . 31 U.S.C. 1341(a).”).
6 As we have recognized, the Comptroller General has upheld indemnification clauses
when the potential liability of the United States is limited to an amount that is both known
at the time of the agreement and within the amount of available appropriations. The
Comptroller General has also created a narrow exception permitting indemnification of a
public utility service, in limited circumstances, for injury or damage not caused by the
utility company; and, of course, exceptions to the ADA have been created by statute.
Indemnification Agreements, 8 Op. O.L.C. at 97–99 (citing Comptroller General decisions
and statutes recognizing or creating exceptions to the ADA). Without an applicable
exception, however, an indemnification agreement must include a limitation on the
amount of liability and must state both that the liability is limited to the amount of
appropriated funds available at the time of payment and that the contracting agency
implies no promise that Congress will appropriate additional funds to meet any deficiency
in the event of loss. Id. at 98.
5

116

Online Terms of Service Agreements with Open-Ended Indemnification Clauses

A.
Online TOS agreements often present basic questions regarding
whether the consent necessary to form a contract is present. See Total
Med. Mgmt., Inc. v. United States, 104 F.3d 1314, 1319 (Fed. Cir. 1997)
(among the requirements for a valid contract with the United States is “a
mutual intent to contract including offer, acceptance, and consideration”). In this emerging area, courts have applied traditional principles
of contract law and focused on whether the web user had reasonable
notice of, and manifested assent to, the online agreement. See Specht v.
Netscape Commc’ns Corp., 306 F.3d 17, 28–30 (2d Cir. 2002).
As both you and GSA recognize, the two scenarios you describe in
which Department employees “actively consented to the terms” raise no
substantial legal questions regarding whether adequate consent to contract
was present. See Commerce Letter at 3, 4; GSA Letter at 2. The type of
TOS agreement you have described is commonly called a “clickwrap”
agreement, in which a user must manifest assent to the website’s terms of
service by affirmatively taking an action, such as checking a box or clicking an “I accept” or “I agree” button. Because clickwrap agreements
require affirmative consent on the part of the user, courts generally have
upheld their enforceability as contracts. See, e.g., Segal v. Amazon.com,
Inc., 763 F. Supp. 2d 1367, 1369 (S.D. Fla. 2011), mandamus denied, No.
11-10998-D, 2011 WL 1582517 (11th Cir. Apr. 21, 2011); Feldman v.
Google, Inc., 513 F. Supp. 2d 229, 235–39 (E.D. Pa. 2007); Burcham v.
Expedia, Inc., No. 4:07CV1963 CDP, 2009 WL 586513, at *2–4 (E.D.
Mo. Mar. 6, 2009); Moore v. Microsoft Corp., 741 N.Y.S.2d 91, 92 (N.Y.
App. Div. 2002). Whether the web user actually reads the website’s TOS
is immaterial. “Absent a showing of fraud, failure to read an enforceable
clickwrap agreement, as with any binding contract, will not excuse compliance with its terms.” Feldman, 513 F. Supp. 2d at 236.
You have also asked about the legal ramifications of a government employee’s passive agreement to a website’s TOS—often called a “browsewrap” agreement—simply by using the online application. Commerce
Letter at 4. Browsewrap agreements, unlike clickwrap agreements, do not
require the user to give express assent to the website’s terms, such as by
checking a box or clicking a button. Instead, browsewrap agreements
typically “involve a situation where notice on a website conditions use of
117

36 Op. O.L.C. 112 (2012)

the site upon compliance with certain terms or conditions, which may be
included on the same page as the notice or accessible via a hyperlink. . . .
Thus, a party gives his or her assent simply by using the website.” Van
Tassell v. United Mktg. Grp., LLC, 795 F. Supp. 2d 770, 790 (N.D. Ill.
2011) (quoting Sw. Airlines v. Boardfirst, L.L.C., No. 06-CV-0891-B,
2007 WL 4823761, at *4 (N.D. Tex. Sept. 12, 2007)).
Both you and GSA suggest that such an agreement could not constitute
a binding contract because the web user has taken no affirmative action to
agree to its terms. Commerce Letter at 4; GSA Letter at 2. Current case
law, however, suggests that there is no categorical rule that browsewrap
agreements are unenforceable. Instead, their validity is assessed on a caseby-case basis. Specifically, for a browsewrap agreement to be enforceable, “[r]easonably conspicuous notice of the existence of contract terms
and unambiguous manifestation of assent to those terms by consumers are
essential.” Specht, 306 F.3d at 35. As other courts have put it: “[A]bsent a
showing of actual knowledge of the terms by the webpage user, the validity of a browsewrap contract hinges on whether the website provided
reasonable notice of the terms of the contract.” Van Tassell, 795 F. Supp.
2d at 790–91; see also Hines v. Overstock.com, Inc., 668 F. Supp. 2d 362,
367 (E.D.N.Y. 2009) (“In ruling on the validity of a browsewrap agreement, courts consider primarily ‘whether a website user has actual or
constructive knowledge of a site’s terms and conditions prior to using the
site.’”), aff’d, 380 F. App’x 22 (2d Cir. 2010).
Different facts have produced different conclusions about the enforceability of browsewrap agreements. In Specht, the Second Circuit held that a
reasonably prudent Internet user would not have known or learned of the
existence of the license terms before responding to a particular website’s
invitation to download free software and, accordingly, that the website did
not provide reasonable notice of the license terms. 306 F.3d at 20, 28–30.
As a result, “plaintiffs’ bare act of downloading the software did not
unambiguously manifest assent to the arbitration provision contained in
the license terms.” Id. at 20. Similarly, in Hines, the court found no contract because the user was never advised of the terms and conditions and
could not see the link to them without scrolling down to the bottom of the
screen, which she was not required to do to make her purchase. 668
F. Supp. 2d at 367. By contrast, an Illinois appellate court found that an
online contract provided reasonable notice where a blue hyperlink entitled
118

Online Terms of Service Agreements with Open-Ended Indemnification Clauses

“Terms and Conditions of Sale” appeared on numerous web pages the
plaintiffs completed in the ordering process, and where the plaintiffs were
advised on three separate web pages that “[a]ll sales are subject to Dell’s
Term[s] and Conditions of Sale.” Hubbert v. Dell Corp., 835 N.E.2d 113,
121–22 (Ill. App. 2005); see also PDC Labs., Inc. v. Hach Co., No. 091110, 2009 WL 2605270, at *3 (C.D. Ill. Aug. 25, 2009) (finding online
terms sufficiently conspicuous where the terms were “hyperlinked on
three separate pages of the online Plate order process in underlined, blue,
contrasting text” and were brought to the user’s attention by specific
reference in the final order step, which directed the user to “[r]eview
terms,” followed by a hyperlink to the terms).
As this case law reflects, browsewrap agreements often present more
difficult questions about user consent than clickwrap agreements, but
there is no per se rule against their enforceability. Government employees
registering for Internet social media accounts will need to ensure that they
do not inadvertently consent to TOS agreements that violate the ADA (or
other provisions of law), whether or not the online application requires the
user to give express consent to the website’s terms of service.
B.
You first ask whether a government employee without authority to bind
the government who signs up for a social media account, and thereby
assents to the terms of an agreement containing an open-ended, unrestricted indemnification clause, has violated the ADA. In your view, while the
employee may have made an unauthorized commitment, there would be
no valid agreement because the employee has no authority to bind the
government. Accordingly, the employee would not have violated the
ADA. Commerce Letter at 3; see also GSA Letter at 3 (same). Although
the question is a difficult one on which little authority exists, we agree
that government employees who lack authority to contract on behalf of
the United States have made unauthorized commitments, but have not
violated the ADA, even if they purport to consent to contract terms, such
as an open-ended, unrestricted indemnification clause, that would impose
an obligation on the United States exceeding or preceding available funds
in an appropriation.

119

36 Op. O.L.C. 112 (2012)

An open-ended, unrestricted indemnification clause potentially violates
the ADA because it represents an “obligation exceeding an amount available in an appropriation or fund.” 31 U.S.C. § 1341(a)(1)(A). It may also
“involve” the government in an “obligation” for “payment of money
before an appropriation is made.” Id. § 1341(a)(1)(B). To violate the
statute, therefore, the government officer or employee entering into the
contract must have authorized or involved the government in an “obligation” in excess or in advance of funds available in an appropriation. Only
a government officer or employee with actual authority to bind the government in contract, however, can authorize or involve the government in
such an obligation.
The term “obligation” has a well-understood meaning in fiscal law, as
is illustrated in the usage of the term by the Comptroller General and the
U.S. Government Accountability Office (“GAO”). They have defined
“obligation” as “[a] definite commitment that creates a legal liability of
the government for the payment of goods and services ordered or received, or a legal duty on the part of the United States that could mature
into a legal liability by virtue of actions on the part of the other party
beyond the control of the United States.” Gov’t Accountability Office,
GAO-05-734SP, A Glossary of Terms Used in the Federal Budget Process
70 (2005); To the Administrator, Agency for International Development,
42 Comp. Gen. 733, 734 (1963) (an “obligation of funds” exists if there is
“a legal duty on the part of the United States which constitutes a legal
liability or which could mature into a legal liability by virtue of actions on
the part of the other party beyond the control of the United States”);
accord Contract for Legal Services, B-322147, 2011 WL 2644733, at *2
(Comp. Gen. July 6, 2011); Obligational Practices of the Corporation for
National and Community Service, B-300480, 2003 WL 1857402, at *3
(Comp. Gen. Apr. 9, 2003); see also McDonnell Douglas Corp. v. United
States, 39 Fed. Cl. 665, 671 (1997). Thus, “[w]hen an agency takes some
action that creates a legal liability, the agency ‘obligates’ the United
States government to make a payment. . . . A legal liability is a claim that
may be legally enforced against the government.” National Mediation
Board—Compensating Neutral Arbitrators Appointed to Grievance Adjustment Boards Under the Railway Labor Act, B-305484, 2006 WL
1669294, at *4 (Comp. Gen. June 2, 2006).
120

Online Terms of Service Agreements with Open-Ended Indemnification Clauses

For example, in discussing the Anti-Deficiency Act implications of National Mediation Board (“NMB”) appointments of arbitrators to grievance
adjustment boards, the Comptroller General explained that “only an
authorized officer of the United States government can enter into a contract or other binding commitment on behalf of the government.” Id. at
*11. “Consequently, if someone other than an authorized officer attempts
to sign a contract or other agreement committing the government to some
action, the commitment is not binding on the government.” Id. (emphasis
added). Thus, the Comptroller General concluded that the NMB incurs an
“obligation” for ADA purposes “when an authorized NMB official appoints an arbitrator to a specific case or a specified group of related cases,” id., and it is the appointment “by an authorized NMB official . . . that
is the obligating event for NMB.” Id. at *12.
Determining whether a government officer or employee has authorized
or involved the government in an “obligation” for ADA purposes, then,
requires an assessment whether the officer or employee has entered into a
contract that binds the United States. A binding contract is formed only if
an authorized employee has entered into (or ratified) the agreement. See
Trauma Serv. Grp. v. United States, 104 F.3d 1321, 1325 (Fed. Cir. 1997)
(in addition to the usual contract-formation elements, “[a] contract with
the United States also requires that the Government representative who
entered or ratified the agreement had actual authority to bind the United
States”); accord Total Med. Mgmt., 104 F.3d at 1319. It is settled law that
the United States is not bound by a contract entered into by a government
employee acting outside his authority. 7 Anyone entering into an arrangement with the government “takes the risk of having accurately ascertained
A government employee purporting to bind the United States in contract acts outside
his authority when he has no authority to contract for the United States or when he
exceeds whatever contract authority he possesses. As GSA observes, under the Federal
Acquisition Regulations System (“FAR”), “[c]ontracting officers may bind the Government only to the extent of the authority delegated to them,” GSA Letter at 4 (citing 48
C.F.R. § 1.602-1(a) (2010)), and that authority may be limited to a specific dollar amount
in the contracting officer’s warrant, id.; see also 48 C.F.R. § 1.603-3(a) (2010) (certificate
of appointment of contracting officer shall state any limitations on the scope of authority
to be exercised). Thus, a contracting officer whose warrant, for example, authorizes him
to bind the United States only up to $10,000 would have no authority, in consenting to an
open-ended indemnification agreement, to obligate the United States to pay more than
that limit.
7

121

36 Op. O.L.C. 112 (2012)

that he who purports to act for the Government stays within the bounds of
his authority.” Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384 (1947);
see, e.g., City of El Centro v. United States, 922 F.2d 816, 820–21 (Fed.
Cir. 1990) (rejecting hospital’s claim for costs in treating injured illegal
aliens at the request of a Border Patrol agent where the agent had no
authority to bind the government in contract); Stout Rd. Assocs. v. United
States, 80 Fed. Cl. 754, 757–58 (2008) (rejecting claim by hotel based on
canceled hotel reservation where the agreement was entered into by an
intern with no contracting authority and her supervisors lacked authority
to delegate such authority to her or to ratify the agreement themselves);
cf. Office of Personnel Mgmt. v. Richmond, 496 U.S. 414, 415–16, 424–
25, 434 (1990) (erroneous advice given by a government employee to a
benefits claimant does not give rise to estoppel against the Government
and thereby entitle the claimant to a monetary payment not permitted by
law). 8
For these reasons, a government employee without contracting authority cannot bind the United States to an online TOS agreement. Accordingly, that unauthorized employee has neither “authorize[d]” nor “involve[d]” the government in an “obligation” to indemnify the social

8 See also, e.g., To Clyde Esnard Malle, 18 Comp. Gen. 568, 571–73 (1938) (rejecting
claim for compensation where the government employees involved had no authority to
contract on behalf of the United States for the claimant’s services); Architect of the
Capitol—Contract Ratification, B-306353, 2005 WL 2810714, at *2 (Comp. Gen. Oct.
26, 2005) (Architect of Capitol not obligated to pay contractor for construction performed pursuant to directives by employee who lacked authority); Instructions for
Settling Claim of Anthony R. Grijalva, B-204002.OM, 1982 WL 27962, at *1 (Comp.
Gen. Mar. 31, 1982) (agreement for rental of horse void because district ranger lacked
contracting authority); Claim of Hertz Corporation for Payment of Car Rental Charges,
B-199804.OM, 1981 WL 24420, at *1–3 (Comp. Gen. Feb. 24, 1981) (no liability to
Hertz Corporation for credit card where supply officer had no authority to bind the
government to a contract for open-ended use of credit cards).
Many social media services are provided at no immediate cost to the government, raising the question whether a government employee is required to have contracting authority
to bind the agency in such an arrangement. GSA Letter at 2–3. We see nothing in the FAR
or case law that would permit an unauthorized government employee to bind the government in contract even if the contract imposes no upfront costs on the government. Furthermore, social media agreements containing indemnification clauses could impose
costs, because such clauses, if enforceable, could impose monetary liability on the United
States.

122

Online Terms of Service Agreements with Open-Ended Indemnification Clauses

media company and therefore has not violated the Anti-Deficiency Act.
31 U.S.C. § 1341(a)(1)(A)–(B). By the same token, the employee cannot
be said to have “involve[d]” the government in a “contract” for the payment of money in advance of an appropriation. Id. § 1341(a)(1)(B). 9 As
one pair of commentators put it, “an obligation cannot arise against the
United States merely because an unauthorized official has procured goods
or services. Much more is necessary, and it does not follow that an AntiDeficiency Act violation occurs, eo instanti, with every irregular procurement.” Gary L. Hopkins & Robert M. Nutt, The Anti-Deficiency Act
(Revised Statutes 3679): And Funding Federal Contracts: An Analysis, 80
Mil. L. Rev. 51, 89 (1978). 10
Furthermore, it would be inappropriate and, indeed, would likely
violate the ADA if an authorized official were to ratify a TOS agreement containing an unenforceable indemnification clause executed by
an employee without contract authority or with insufficient contract
authority. See Commerce Letter at 3. Under the FAR, the head of a
contracting activity or higher-level official, if designated, may ratify
an unauthorized commitment but only if “[t]he resulting contract
would otherwise have been proper if made by an appropriate contract9 Although, as GSA points out, a contracting officer with restricted contracting authority cannot bind the United States to an open-ended online indemnification agreement in an
amount that exceeds his contracting authority, GSA Letter at 4, such a contracting officer
may nonetheless violate the ADA by entering into such an indemnification agreement—
effectively capped at the limit of the officer’s contracting authority—because the loss
subject to the indemnification agreement may arise in a future year in which the availability of an appropriation to pay that potential liability is unknown. For that reason, as we
have previously recognized, the Comptroller General has insisted that even an indemnification agreement “limited to a definite maximum” must provide “(1) that only the amount
of appropriated funds actually available at the time of loss will be paid, and (2) that it
creates no obligation to appropriate additional funds.” Management of Aircraft Hijacking,
2 Op. O.L.C. 219, 224 (1978); see also Indemnification Agreements, 8 Op. O.L.C. at 96
(same); 2 Federal Appropriations Law at 6-73 (to ensure that agency will have sufficient
funds available should contingent liability under an indemnification agreement ripen into
an obligation, the agency must either “obligate or . . . reserve administratively sufficient
funds to cover the potential liability,” or the agreement must “expressly limit the government’s liability to appropriations available at the time of the loss with no implication that
Congress will appropriate funds to make up any deficiency”).
10 We do not address here whether a government employee without contracting authority may violate the ADA by “mak[ing] . . . an expenditure . . . exceeding an amount
available in an appropriation or fund.” 31 U.S.C. § 1341(a)(1)(A).

123

36 Op. O.L.C. 112 (2012)

ing officer.” 48 C.F.R. § 1.602-3(b)(2), (c)(3) (2010); Dep’t of Commerce, Commerce Acquisition Manual 1301.602, Ratification of Unauthorized Commitments § 3.2.1(b)(iii), at 5 (2009), http://www.osec.
doc.gov/oam/acquistion_management/policy/commerce_acquisition_
manual_cam/default.htm. Entering into a TOS agreement containing an
indemnification clause that violates the ADA would not otherwise have
been proper, even if approved by an authorized official.
C.
We turn now to whether a government officer or employee with contracting authority violates the ADA by entering into a TOS agreement
that includes an unrestricted, open-ended indemnification clause. 11 Such
agreements violate the ADA and, as a consequence, are unenforceable. As
noted, open-ended, unrestricted indemnification clauses are unenforceable
against the government because they violate the ADA—whether or not the
official involved otherwise has contracting authority. GSA Letter at 3. On
several occasions, the Supreme Court held under earlier versions of the
ADA or related statutes that the government was legally incapable of
incurring a contractual obligation to pay more money than Congress had
appropriated or to pay money over a longer period than covered by an
appropriation. See, e.g., Leiter v. United States, 271 U.S. 204, 206–07
(1926); Sutton v. United States, 256 U.S. 575, 580–81 (1921); Hooe v.
United States, 218 U.S. 322, 332–34 (1910); Bradley v. United States, 98
U.S. 104, 116–17 (1878); see generally Memorandum for Stephen R.
Colgate, Assistant Attorney General for Administration, from Randolph
D. Moss, Assistant Attorney General, Office of Legal Counsel, Re: Applicability of the Antideficiency Act to a Violation of a Condition or
11 We recognize that some indemnification agreements, although appearing to be openended and unrestricted, are in fact limited, such as when the government’s potential
liability is determinable (for example, when that potential liability is capped at the value
of a commodity, see, e.g., To the Administrator, Federal Aviation Agency, 42 Comp. Gen.
708, 710 (1963)), or when its liability or commitment to indemnify can be avoided by
actions under the government’s control, see, e.g., To the Honorable Howard M. Metzenbaum, U.S. Senate, 63 Comp. Gen. 145, 148 (1984); see also 2 Federal Appropriations
Law at 6-72 to 6-74. This opinion does not address these or any similar circumstances in
which there would be no violation of the ADA despite the government’s having entered
into an apparently open-ended, unrestricted indemnification agreement.

124

Online Terms of Service Agreements with Open-Ended Indemnification Clauses

Internal Cap Within an Appropriation at 16–17 (Jan. 19, 2001) (discussing Supreme Court decisions). Similarly, with respect to open-ended
indemnification clauses, courts have relied on the ADA in refusing to find
implied indemnification agreements and in rejecting express indemnification agreements. See, e.g., Hercules, 516 U.S. at 427; Rick’s Mushroom
Serv., Inc. v. United States, 521 F.3d 1338, 1346 (Fed. Cir. 2008); In re
All Asbestos Cases, 603 F. Supp. 599, 611–12 (D. Haw. 1984); Union
Pac. R.R. Corp. v. United States, 52 Fed. Cl. 730, 732–34 (2002); JohnsManville Corp. v. United States, 12 Cl. Ct. 1, 22–25 (1987); Cal.-Pac.
Utils. Co., 194 Ct. Cl. at 715; Ins. Co. of N. Am. v. Dist. of Columbia, 948
A.2d 1181, 1186–88 (D.C. 2008). Thus, the courts have held that, by
operation of the ADA itself, a government officer or employee who
purports to agree to an indemnification clause has not actually committed
the United States to a binding obligation. In Leiter, for example, the
trustees of a landlord sued for the rent under leases to the Treasury Department, but because the leases were contrary to the Anti-Deficiency Act,
the Court held that the trustees could not recover. 271 U.S. at 205, 207–
08.
This situation, then, gives rise to the peculiar question whether a government employee with contracting authority violates the ADA when,
because of the ADA, the employee has failed to authorize an enforceable
“obligation” that otherwise would exceed funds available in an appropriation. We conclude that the ADA has been violated in these circumstances.
The mere fact that commitments made in violation of the ADA are not
legally enforceable does not somehow erase the ADA violation; otherwise, the ADA could not be violated. The ADA mandates that, for violations of section 1341(a), the head of the agency “shall report immediately
to the President and Congress all relevant facts and a statement of actions
taken,” with a copy of each report to be transmitted simultaneously to the
Comptroller General. 31 U.S.C. § 1351. A government officer or employee who violates section 1341(a) can be subject to administrative discipline
and penal sanctions. Id. §§ 1349, 1350. These provisions would have no
effect, and would make no sense, if an ADA violation does not occur
because the violation itself makes the obligation invalid. Moreover, an
otherwise binding contract that contains a clause violating the ADA may
create precisely the sort of moral obligation for Congress to appropriate
money for payments under the contract—a so-called “coercive deficien125

36 Op. O.L.C. 112 (2012)

cy”—that Congress enacted the ADA to counteract. See 2 Federal Appropriations Law at 6-34 to 6-35; Project Stormfury—Australia—Indemnification for Damages, 59 Comp. Gen. 369, 372 (1980) (“coercive deficiencies” involve situations where an agency has legally or morally
committed the United States to make good on a promise). Finally, we
note, based on seven years of reports by the GAO compiling ADA violations, 12 that at least some agencies appear to have treated open-ended
indemnification clauses subjecting the government to indefinite liability
as violating the ADA and have reported such violations. See GAO, Antideficiency Act Reports—Fiscal Year 2011, at 1 (Feb. 9, 2012), https://
www.gao.gov/legal/appropriations-law-decisions/resources; GAO, Antideficiency Act Reports—Fiscal Year 2010, at 7 (Jan. 9, 2011) (same);
GAO, Antideficiency Act Reports—Fiscal Year 2008, at 12, 13 (Mar. 3,
2009) (same); GAO, Antideficiency Act Reports—Fiscal Year 2006, at 4,
5, 11 (Mar. 9, 2007) (same); GAO, Antideficiency Act Reports—Fiscal
Year 2005, at 6 (Aug. 11, 2006) (same).
For these reasons, we conclude that the Anti-Deficiency Act is violated
when a government officer or employee with authority to bind the government agrees, without statutory authorization or some other exception,
to an open-ended, unrestricted indemnification clause.
III.
You have asked about the practical consequences for the government
(rather than for the employee) that flow from an authorized government
employee’s consent to an online TOS agreement that contains an unenforceable indemnification clause. We make two observations in this
regard.
First, the Department has a duty to mitigate an ADA violation—
particularly when an agreement is in effect—as soon as possible. See To
the Chairman, Committee on Appropriations, House of Representatives,
55 Comp. Gen. 768, 772 (1976) (“Committee on Appropriations”) (“We
believe it is obvious that, once an Antideficiency Act violation has been
discovered, the agency concerned must take all reasonable steps to miti12 Congress amended 31 U.S.C. § 1351 in 2004 to require that a copy of each report of
an ADA violation be transmitted to the Comptroller General. See Consolidated Appropriations Act, 2005, Pub. L. No. 108-447, § 1401(a), 118 Stat. 2809, 3192 (2004).

126

Online Terms of Service Agreements with Open-Ended Indemnification Clauses

gate the effects of the violation insofar as it remains executory.”); The
Honorable Glenn English, B-223857, 1987 WL 101593, at *6 (Comp.
Gen. Feb. 27, 1987) (“Once CCC [Commodity Credit Corporation] determined that sufficient funds were not available to pay for the meat it had
ordered because its borrowing authority had been depleted . . . , the Antideficiency Act required CCC to do what it could to mitigate or minimize
the magnitude of a possible Antideficiency Act violation.”). Often, mitigation requires terminating the contract. See Committee on Appropriations, 55 Comp. Gen. at 772. Accordingly, for those online social media
TOS agreements that have already been executed and that contain an
indemnification provision that violates the ADA, the Department should
renegotiate the terms of service to revise or eliminate the indemnification
clause 13 or cancel the Department’s enrollments in social media applications when their operators insist on such a clause.
Second, you ask whether, if agency employees without authority to
bind the agency do not violate the ADA when, in the course of signing up
for social media applications, they agree to TOS agreements with indemnification clauses, the government is “subject to no legal ramifications
despite the apparent benefits to the government.” Commerce Letter at 5.
Although such indemnification clauses would not be enforceable, in some
circumstances the government arguably may pay, or be ordered to pay, for
the reasonable value of benefits received from a contractor (e.g., the
reasonable value of downloaded photos) under the equitable principle of
quantum meruit. “Under the doctrine of quantum meruit, the government
pays the reasonable value of services it actually received on an implied,
quasi-contractual basis.” Maintenance Service & Sales Corporation, 70
Comp. Gen. 664, 666 (1991) (concluding that requirements for quantum
meruit payment for repair services for government-owned vehicles were
satisfied). “Payment under this authority is appropriate where there is no
enforceable contractual obligation on the part of the government but
where the government has received a benefit not prohibited by law conferred in good faith.” Unauthorized Legal Services Contracts Improperly
Charged to Resource Management Appropriation, B-290005, 2002 WL
13 GSA has provided examples of TOS agreements that correct or eliminate problematic provisions such as indemnification clauses. See GSA Letter at 3 n.3 (citing agreements
posted on GSA’s website apps.gov).

127

36 Op. O.L.C. 112 (2012)

1611488, at *3 n.9 (Comp. Gen. July 1, 2002). Thus, for example, the
Comptroller General opined that, even though the Fish and Wildlife
Service had entered into a contract for legal services without authority and
in violation of the ADA, the Solicitor of the Department of the Interior
could choose to pay the contractors on a quantum meruit basis, so long as
sufficient unobligated funds were available in the applicable appropriation. Id. at *3, *4 n.9; see also Perri v. United States, 340 F.3d 1337,
1344 (Fed. Cir. 2003) (quantum meruit recovery may be available in the
Court of Federal Claims to a plaintiff who provides goods or services to
the government pursuant to an express contract that contains defects
rendering it invalid or unenforceable); e.g., Prestex, Inc. v. United States,
320 F.2d 367, 373 (Ct. Cl. 1963). In some circumstances, it may be that
no quantum meruit payment could be made or ordered, particularly if the
website provided free access (apart from the value of the unenforceable
indemnification agreement) or if the government already has paid for
access. Nevertheless, in other situations, the government arguably could
be required to make a quantum meruit payment.
VIRGINIA A. SEITZ
Assistant Attorney General
Office of Legal Counsel

128